DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 11/15/2022 have been fully considered but they are not persuasive. The 35 U.S.C. 112(b) rejections are withdrawn except for the rejection of claim 3. Applicant’s arguments regarding the definiteness of the term ‘about’ are not relevant to the rejection. Claim 3 recites a range whose lower and upper limit are identical. Claim 3 therefore fails to recite a definite range.
The 35 U.S.C. 102 rejections over Sahasrabudhe and Otani and the 35 U.S.C. 103 rejection over Zaplatynsky are maintained over Applicant’s arguments. Applicant argues the prior art of record does not teach the claimed conditioned connection zone comprising a Ti-N solid solution alloy. This argument is not persuasive.
The claimed article only requires that Ti-N solid solution alloy appears in a conditioned connection zone, that is to say, a region of the surface and the at least one coating layer comprises a Ti-N solid solution. Since the claims define the surface to include at least one coating layer, a region which encompasses the at least one coating layer meets the claimed limitation as to the conditioned connection zone. Applicant’s argument that the prior art does not, for example, teach titanium nitride dissolved and mixed with the Ti or Ti alloy of the workpiece is not persuasive because this limitation is not actually claimed. However, even if it were claimed, Applicant has not provided sufficient evidence to rebut the presumption of inherency that such a structure exists in the prior art because at least Ohtani and Zaplatynsky use a method similar to that of the present Application to obtain the claimed titanium nitride coating.
Applicant admits that Sahasrabudhe contains a nitride coating (see Remarks, p. 9). Sahasrabudhe teaches this nitride coating is a titanium matrix containing titanium nitride (p. 241, §2.3), which is considered a Ti-N solid solution. Accordingly, since the coating layer of Sahasrabudhe contains a Ti-N solid solution, a region of the coating layer on the titanium plate of Sahasrabudhe necessarily also comprises Ti-N solid solution and therefore Sahasrabudhe is considered to comprise a conditioned connection zone in a region of the surface and the coating layer comprising a Ti-N solid solution alloy.
The same or similar argument can be made with respect to Otani and Zaplatynsky, as Applicant admits both Otani and Zaplatynsky contain a nitride layer, and Applicant has not contested the finding in the previous 8/16/2022 Office Action that a Ti-N solid solution alloy exists in the nitride layer of the prior art (see Remarks, p. 10). Therefore, the prior art discloses the claimed conditioned connection zone.
Specification
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification contains terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are: The language of claim 3, which is indefinite for the reasons set forth below, appear in the specification in the same indefinite manner (see, e.g., [0038]).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “a thickness of about 0.010 mm to about 0.01 mm”. The claimed thickness fails to set forth a definite range and is therefore indefinite. For purposes of examination, the claim will be interpreted without reference to a range.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2 and 4-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sahasrabudhe et al. (“Laser processing of in situ TiN/Ti composite coating on titanium”).
Regarding claims 1-2 and 7, Sahasrabudhe discloses a titanium plate subjected to laser heating in nitrogen atmosphere, resulting in surface nitriding (p. 240, §2.1). The titanium nitride coating contains a titanium matrix with nitride phases therein (p. 241, §2.3).
Regarding claims 4-6, one of ordinary skill in the art would expect the coating layer in Sahasrabudhe to exhibit the claimed properties given the substantially similar composition, absent objective evidence to the contrary. See MPEP 2112.
Claims 1-7 and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Otani et al. (JP 2007-111707).
Regarding claims 1-3 and 7, Otani discloses a titanium plate on which a titanium nitride layer is formed (p. 3, ¶ 6). Ohtani discloses an example where the thickness of the titanium nitride layer is 9.4 µm (p. 3, ¶ 6), which is about 0.01 mm. Ohtani teaches the titanium nitride layer is made by a method in which nitrogen is diffused and permeated into the titanium plate (p. 3, ¶ 3). This is substantially similar to methods used to make the claimed workpiece (see Spec., [0030]). Accordingly, one of ordinary skill in the art would expect to find the same structure in the coated titanium plate of Ohtani, absent objective evidence to the contrary. See MPEP 2112.
Regarding claims 4-6, one of ordinary skill in the art would expect the coating layer in Otani to exhibit the claimed properties given the substantially similar composition, absent objective evidence to the contrary. See MPEP 2112.
Regarding claim 10, Otani discloses a titanium plate on which a titanium nitride layer is formed (p. 3, ¶ 6). Ohtani discloses an example where the thickness of the titanium nitride layer is 9.4 µm (p. 3, ¶ 6), which is about 0.01 mm. Ohtani teaches the titanium nitride layer is made by forming a method in which nitrogen is diffused and permeated into the titanium plate (p. 3, ¶ 3). This titanium plate is welded to another titanium plate (p. 3, ¶ 2-3). One of ordinary skill in the art would expect nitrogen in the weld joint to be higher than nitrogen in the titanium plates which do not contain nitrogen, absent objective evidence to the contrary. See MPEP 2112. Furthermore, the weld joint encompasses more than the Ti-N coating layer, it would, as a whole, be expected to contain less nitrogen than the connection zone comprising the Ti-N coating layer, absent objective evidence to the contrary. See MPEP 2112.
Regarding claim 11, one of ordinary skill in the art would expect the weld joint to be harder than that of the titanium plates based on the presence of titanium nitride and welding process, absent objective evidence to the contrary. See MPEP 2112.
Claims 1-7 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Zaplatynsky (US 4,434,189).
Regarding claims 1-2 and 7, Zaplatynsky teaches a metal substrate of titanium or titanium alloy which is coated by alloying or forming TiN on a substrate surface (abstract). The nitrogen forms a solid solution with titanium and titanium nitride (col. 3, lines 5-10). Zaplatynsky teaches the titanium nitride layer is made by a method in which nitrogen is diffused and permeated into the titanium plate (col. 2, lines 20-25). This is substantially similar to methods used to make the claimed workpiece (see Spec., [0030]). Accordingly, one of ordinary skill in the art would expect to find the same structure in the coated titanium plate of Zaplatynsky, absent objective evidence to the contrary. See MPEP 2112.
Regarding claim 3, Zaplatynsky teaches the coating layer has a thickness of 0.3 mils (col. 3, lines 15-17), which is about 0.01 mm.
Regarding claims 4-6, one of ordinary skill in the art would expect the coating layer in Zaplatynsky to exhibit the claimed properties given the substantially similar composition, absent objective evidence to the contrary. See MPEP 2112.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 8-9 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Otani et al. (JP 2007-111707), as applied to claims 1 and 10.
Regarding claims 8-9, the limitations of claim 1 have been addressed above. Given the thickness of the titanium nitride layer in Ohtani is also about 0.01 mm (see p. 3, ¶ 6) and the density of titanium nitride is 5.4 g/cm3, one of ordinary skill in the art would expect the coating weight to overlap the claimed ranges, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Regarding claims 12-13, the limitations of claim 10 have been addressed above. Given the thickness of the titanium nitride layer is about 0.01 mm (see p. 3, ¶ 6) and the density of titanium nitride is 5.4 g/cm3, one of ordinary skill in the art would expect the coating weight to overlap the claimed ranges, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Zaplatynsky (US 4,434,189), as applied to claim 1.
Regarding claims 8-9, the limitations of claim 1 have been addressed above. Given the thickness of the titanium nitride layer is about 0.01 mm (see col. 3, lines 15-17) and the density of titanium nitride is 5.4 g/cm3, one of ordinary skill in the art would expect the coating weight to overlap the claimed ranges, creating a prima facie case of obviousness. See MPEP 2144.05 I.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOBEI WANG whose telephone number is (571)270-5705. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOBEI WANG/Primary Examiner, Art Unit 1784